Opinion filed January 11, 2013




                                              In The

         Eleventh Court of Appeals
                                            __________


                                     No. 11-12-00278-CR
                                          _________

                         SENDY MARQUEZ DIAZ, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 70th District Court
                                       Ector County, Texas
                                 Trial Court Cause No. A-37,420



                            MEMORANDUM OPINION
       Appellant, Sendy Marquez Diaz, filed a notice of appeal from a judgment convicting her
of the offense of possession of less than one gram of cocaine, a controlled substance. Based
upon a plea bargain agreement, appellant stipulated to the evidence and entered a plea of guilty
to the offense, and the trial court assessed punishment in accordance with the agreement at
confinement in the county jail for 111 days, a driver’s license suspension, and a fine of $500.
We dismiss the appeal.
       By letter dated October 30, 2012, this court notified the parties, the district clerk, and the
trial court that the clerk’s record did not contain a certification of appellant’s right of appeal as
required by TEX. R. APP. P. 25.2. This court requested that a certification be sent to this court in
a supplemental clerk’s record on or before November 14, 2012. No certification of appellant’s
right of appeal has been received. Appellant’s attorney informed this court that, “in a plea
bargained case where the result of the plea is deferred adjudication,” as in this case, a
certification is generally not prepared. The clerk’s record in this case confirms that appellant
entered into a plea bargain, pleaded guilty, and was sentenced in accordance with the terms of
the plea bargain agreement. The record shows that there were no rulings on pretrial motions and
that the trial court has not granted permission to appeal. See Rule 25.2(a)(2). Thus, appellant
has no right to appeal. See Rule 25.2(a)(2), (d).
       Furthermore, the record shows that appellant was aware that her plea bargain would
result in a waiver of her right to appeal and that appellant specifically waived her right to appeal.
When a defendant waives her right to appeal, she may appeal only if the trial court later gives its
express permission. See Willis v. State, 121 S.W.3d 400, 403 (Tex. Crim. App. 2003); Monreal
v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). Nothing in the record indicates that
appellant was given permission to appeal. Because appellant waived her right to appeal and
because appellant’s appeal is prohibited by Rule 25.2, we must dismiss this appeal without
further action. Rule 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Accordingly, the appeal is dismissed.


                                                              PER CURIAM


January 11, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                    2